Citation Nr: 1139646	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals, fracture, right iliac wing, currently evaluated as noncompensable.   

2.  Entitlement to service connection for a lower back disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral knee disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a right leg fracture, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to December 1966 and from May 1967 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in April 2008.  The Veteran presented testimony during an RO hearing in July 2008.  

The issues of the merits of service connection for bilateral knee and right leg fracture disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right iliac wing fracture disability is manifested by x-ray evidence of a deformity and some tenderness, but with no additional functional loss.  

2.  The Veteran's current lower back disability was not manifest in service or to a degree of 10 percent within one year of service separation and is unrelated to any incident of service origin.  

3.  The RO denied service connection for bilateral knee disability and for residuals of a right leg fracture in March 1986, and notified the Veteran of its decisions in April 1986.  The Veteran did not appeal.

4.  Since the final March 1986 decision, evidence relating to unestablished facts necessary to substantiate the claims which is neither cumulative nor redundant of evidence previously considered has been received to reopen the bilateral knee disability and right leg fracture claims.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating (but no higher) for residuals, fracture, right iliac wing have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5298-5255 (2011).

2.  The criteria for service connection for a lower back disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The March 1986 RO decision denying service connection for bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  The criteria to reopen the claim for service connection for bilateral knee disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The March 1986 RO decision denying service connection for residuals of a right leg fracture is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

6.  The criteria to reopen the claim for service connection for residuals of a right leg fracture based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

For the bilateral knee and right leg fracture claims, the Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and implementing regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board need not consider the question of VCAA compliance for these issues since there is no detriment to the Veteran in light of the reopening of the claims and remand directed by this decision.

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
 The RO provided the Veteran pre-adjudication notice by a letter dated in August 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also advised the Veteran of the meaning of the term "new and material evidence," and of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet.App. 1 (2006).  Further, the letter informed the Veteran of the manner of assigning disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).   

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for lower back disability in April 2007; and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran indicated in July 2008 that he felt that he should have been given a more thorough VA examination in January 2007.  However, the Board has reviewed the examination report and finds that it contains all necessary information.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Residuals of right iliac wing fracture

The Veteran appeals the RO's November 2007 denial of a compensable rating for residuals of a right iliac wing fracture.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  The Board finds, however, that a uniform rating is warranted based on the facts in this case, since the preponderance of the evidence indicates that there is no impairment attributable to the service-connected disability over the entirety of the rating period.  

The Veteran's right iliac crest disability has been rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5298-5255.  Diagnostic Code 5298 permits a 10 percent rating for partial or complete removal of the coccyx with painful residuals.  A noncompensable rating is assigned when there are no painful residuals.  Diagnostic Code 5255 is for impairment of the femur and permits a 10 percent rating when there is malunion of the femur with slight knee or hip disability.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran fractured his right iliac wing in service.  On VA examination in January 2007, the Veteran complained of pain to the right iliac bone to the right pelvis.  It was a shooting moderate pain that would usually last for 2-3 minutes.  He complained of daily hip stiffness.  His right pelvis had some tenderness in the iliac bone.  Right hip flexion was to 110 degrees with mild pain that started and ended at 10 degrees.  Hip abduction was to 45 degrees with no pain or discomfort.  Repetitive flexion of the Veteran's hip showed no signs of fatigability or changes on flexion of his hip.  The Veteran was estimated to have no functional impairment on flare ups.  X-rays revealed hip arthritis bilaterally and a deformity of the right iliac bone.  The diagnosis was residuals of fracture to the right iliac wing not found.  

The Board's review of the rating criteria does not show a Code which exactly fits the Veteran's disability.  There has been no removal of any part of the coccyx to apply Code 5298.  The femur is not involved, so Code 5255 is not pertinent.  However, the medical evidence does appear to show some tenderness over the right iliac wing.  There is also some mention of mild pain on right hip flexion at 10 degrees, although it is not entirely clearly that this would be related to the right iliac wing disability.  However, resolving all doubt in the Veteran's favor, the Board finds that by analogy to Code 5255 and with consideration of 38 C.F.R. §§ 4.40, 4.45, a 10 percent rating is arguably warranted for slight hip disability in view of the tenderness and x-ray evidence of deformity of the right iliac bone.  

However, the preponderance of the evidence is against a rating in excess of 10 percent.  The residuals shown on examination are minimal, and the Veteran's own description of the disability does not suggest more than slight impairment.  The is no evidence of functional loss.

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Pertinent service connection criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Lower back

Service treatment records mention the Veteran's lower back in service.  A history of a possible compression fracture of the lumbar spine was reported in June 1965, following a motor vehicle accident, and the Veteran had back tenderness at the time.  The Veteran was prescribed hot packs and ultrasound to his lumbar area in June 1970.  However, on service discharge examination in May 1985, the Veteran denied recurrent back pain and his back was normal.  

The Veteran made no mention of his back when he filed his first claim post-service, in October 1985, and VA examinations in December 1985 similarly contain no mention of a back problem.  

Degenerative changes of the Veteran's spine with mild loss of vertebral height in the thoracic vertebra were shown on a chest X-ray in July 2004.  

In August 2006, the Veteran reported that he had severe back pains from a wreck in Vietnam in June 1965.  

On VA examination in April 2007, the Veteran reported that over the years since the vehicle accident in service, his back had progressively gotten worse.  Examination revealed some tenderness to deep palpation in the upper and lower back area.  X-rays showed mild arthritis, as well as narrowing of disc spaces in the thoracic spine.  The diagnosis was episodic low back strain due to mild degenerative disc disease of the lumbar spine.  The examiner reviewed the Veteran's claims folder, medical records, and examination findings and concluded that it was less likely than not that his lower back condition is secondary to his active duty service.  The radiographic reports are consistent with mild osteoarthritis of the thoracic and lumbar spine, and the examiner stated that he would expect more severe radiological findings if the condition really started 40 years ago.  The present radiological findings were consistent with the normal process of aging with mild arthritic findings.  

During the Veteran's July 2008 RO hearing, he indicated that he had self medicated his back pain.  

Based on the evidence, the Board concludes that service connection is not warranted for a lower back disability.  While back symptoms are shown in service, the Veteran denied back trouble and was found to be normal on service discharge examination and there is no mention of back trouble in his 1985 claim or in the 1985 VA examination report.  The first clinical indication of back trouble was during a chest X-ray in 2004.  Additionally, an examiner who considered the Veteran's history, reviewed his claims folder, and examined him in 2007 found that his current lower back condition is probably not related to service, because the X-rays were consistent with mild arthritis and he would have expected more severe findings if the condition really started 40 years ago as claimed.  The Veteran may be claiming that there has been continuity of symptoms since service.  However, the credibility of his current assertions in this regard are diminished by  his denial of problems at the time of his service discharge examination, the absence of a claim for low back disability when he advanced other claims in October 1985, the silence of the December 1985 VA examination report, and the absence of any indication in medical records for years after service of any back problem.  Moreover, the examiner in 2007 attributed his problem to aging and the Board accepts the examiner's opinion that it is not related to service as relevant information was considered and medical reasons were provided.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Bilateral knee and right leg 

The RO denied service connection for bilateral knee disability and residuals of a right leg fracture in March 1986, and the Veteran was notified of these decisions and of his appellate rights by letters dated in April 1986.  He did not appeal.  Thus, the rating decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The bases of the decisions were that service treatment records only showed a right leg abrasion.  Although there had been bilateral knee treatment in service, a right leg fracture and bilateral knee disabilities were not found on examination in 1985.  The diagnosis on VA examination in December 1985 had been bilateral knee disabilities not found.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The evidence submitted since the last final bilateral knee and right leg fracture decision in March 1986 is sufficient to reopen the claims.  The Veteran's August 2006, November 2007, and April 2008 assertions concerning current knee (deemed to be credible for purposes of a new and material evidence analysis), arguably go to the basis for the prior denial.  Additionally, his November 2007 and April 2008 statements that his right leg is shorter than his left are new and material as they also tend to show a current right leg disability.  The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claims and which are neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the bilateral knee and right leg disability claims.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to these claims on remand below.



ORDER

A 10 percent rating (but no higher) is warranted for residuals, right iliac wing fracture.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits. 

Entitlement to service connection for a lower back disability is not warranted.  To this extent, the appeal is denied. 

New and material evidence has been received to reopen the claims of service connection for bilateral knee disability and for residuals of a right leg fracture.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

The Veteran has provided testimony to the effect that he now has bilateral knee and right leg disability, which he feels are due to service.  He was treated for a right leg abrasion in June 1965, according to a July 1965 service treatment record, and for bilateral knee problems on several occasions in service.  He reported on service discharge examination in May 1985 that he had fractured his right leg in service in 1965.  In light of the above, a VA examination will be scheduled as indicated below.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination with regard to the bilateral knees and right lower extremity.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should examine the Veteran, review his claims folder, including his service treatment records and the 1985 VA examination report, and render an opinion as to whether it is at least as likely as not (a probability of 50 percent or higher) that any current bilateral knee and/or right leg disability was manifested during service or is causally related to inservice symptoms or injury.  

A detailed rationale should be furnished for all opinions.

2.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the bilateral knee and right leg disability claims.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


